              Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CESAR FERNANDEZ-RODRIGUEZ,
 ROBER GALVEZ-CHIMBO, SHARON
 HATCHER, JONATHAN MEDINA, and
 JAMES WOODSON, individually and on
 behalf of all others similarly situated,

                       Petitioners,                         No. 20 Civ. 3315 (ER)

         v.

 MARTI LICON-VITALE, in her official
 capacity as Warden of the Metropolitan
 Correctional Center,

                       Respondent.


                    PRIVACY ACT ORDER AND PROTECTIVE ORDER

         Pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil Procedure, the

Court enters this Privacy Act Order and Protective Order, upon the joint request of the petitioners

and the United States of America (the “Government”), for the purposes of facilitating the

disclosure of information that otherwise would be prohibited from disclosure under the Privacy

Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”), and assuring the confidentiality of information

that may be disclosed by the parties or by any non-party agencies, departments, or offices of the

Government in the course of discovery proceedings. The Court, having found that good cause

exists for entry of this Privacy Act Order and Protective Order, HEREBY ORDERS:

         1.      Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes the Government to

produce information that otherwise would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a decision regarding disclosure. To

the extent the Privacy Act allows the disclosure of information pursuant to a court order, this




NY: 1240433-1
            Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 2 of 9



Order constitutes such a court order and authorizes the disclosure of that information. However,

nothing in this paragraph shall require production of information that is prohibited from

disclosure (even with the entry of this Order) by other applicable privileges, statutes, regulations,

or authorities. The terms of this Order shall govern the safeguarding of such information by all

individuals referenced herein.

       2.      As used in this Order, the term “Protected Information” constitutes any and all

documents or records, and information contained therein, that contain any confidential,

proprietary, personal, or similar information, including, but not limited to, sensitive prison

information, and information protected from disclosure by the Privacy Act.

       3.      Information that the parties or the Government deem Protected Information shall

be designated as such by stamping or marking the phrase “Subject to Protective Order” and/or

the word “Confidential” on any document or record containing Protected Information prior to the

production of such document or record.

       4.      Any party who contests the designation of a document or record as Protected

Information shall provide the producing party written notice of its challenge. If the parties

cannot resolve this dispute, they shall follow the Federal Rules of Civil Procedure, the Local

Civil Rules for the United States District Courts for the Southern and Eastern Districts of New

York, the individual practices of the Court, and/or any court orders for addressing discovery

disputes. Failure to challenge a designation immediately does not waive a party’s ability to bring

a later challenge.

       5.      Except as provided in this Order, all Protected Information produced or

exchanged pursuant to this Order shall be used solely for the purposes of this action and for no

other purpose whatsoever, and shall not be published to the general public in any form, or




                                                  2
            Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 3 of 9



otherwise disclosed, disseminated, or transmitted to any person, entity, or organization, except in

accordance with the terms of this Order.

       6.           Any document or record designated as Protected Information may be disclosed

only to the following Qualified Persons:

               i.          Respondent, attorneys for Respondent, and any support staff or other

employees of any Respondent or attorneys of record of Respondent who are assisting in the

defense of this action;

             ii.           Petitioners, attorneys for Petitioners, and any support staff or other

employees of Petitioners or attorneys of record of Petitioners who are assisting in the

maintenance of this action;

             iii.          Witnesses who are or may be deposed in this action, to the extent the

witnesses’ testimony may relate to documents designated as Protected Information;

             iv.           Experts or consultants retained or consulted for this action by counsel to a

party, and any support staff or other employees for such experts or consultants who are assisting

in the expert’s work for this action;

              v.           Court reporters or stenographers engaged to record deposition testimony,

and their employees who are assisting in the preparation of transcripts of such deposition

testimony; and

             vi.           Such other persons as hereafter may be authorized by the Court upon

motion of any party.

       7.           A copy of this Order shall be delivered to each Qualified Person to whom a

disclosure of Protected Information is made, at or before the time of disclosure, by the party




                                                     3
            Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 4 of 9



making the disclosure or by its counsel. The provisions of this Order shall be binding upon each

such person to whom disclosure is made.

       8.      All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       9.      Any deposition questions intended to elicit testimony regarding Protected

Information shall be conducted only in the presence of persons authorized to review the

Protected Information. Any portion of the deposition transcripts containing such questions and

testimony shall be automatically subject to the same protections and precautions as the Protected

Information.

       10.     If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that

party shall provide the producing person no less than seven days’ advance written notice of its

intent to file such material. The producing party may then make an application to the Court

requesting that the material be filed and kept under seal. Any such application shall be

accompanied by a declaration attesting that the standards for sealing have been satisfied. If such

an application is made, the papers in question shall not be filed until the Court renders a decision

on that application. The parties will use their best efforts to minimize the need to file documents

under seal.

       11.     Nothing in this Order shall preclude any disclosure of Protected Information to

any judge, magistrate, or employee of the Court for purposes of this action.

       12.     Nothing contained in this Order shall be construed to prejudice any party’s right

to use in open court any Protected Information, provided that reasonable notice of the potential




                                                 4
          Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 5 of 9



disclosure of the Protected Information shall be given to the producing party so that the

producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

       13.     If counsel for any party is required by law, court order or other form of legal

compulsion to disclose, disseminate, or transmit Protected Information produced under this

Order to any person or entity not identified herein as a Qualified Person, the name of that person

or entity and the reason access is required shall be provided to the producing party no less than

14 days prior to disclosure, dissemination, or transmittal so as to provide the producing party

sufficient time to object and seek a protective order as necessary. There shall be no disclosure

after an objection has been made until the objection has been resolved unless disclosure,

dissemination, or transmission is required sooner by law, court order or other form of legal

compulsion. If Protected Information produced under this Order is required by law, court order

or other form of legal compulsion to be disclosed to a person or entity not identified herein as a

Qualified Person, the person or entity receiving the Protected Information shall, before receiving

the Protected Information, be provided with a copy of this Order and shall acknowledge their

agreement to comply with this Order by signing a copy of the attached acknowledgement form.

A copy of each such acknowledgement form must be provided promptly after its execution to

counsel of record for the producing party.

       14.     Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons

shall be returned to the producing parties or destroyed. If the Protected Information is destroyed,

the party that has destroyed the Protected Information shall certify in writing to the producing

party that the Protected Information in its possession has been destroyed.




                                                 5
          Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 6 of 9



       15.     If a party inadvertently fails to designate material as Protected Information at the

time of production, this shall not in itself be deemed a waiver of any claim of confidentiality as

to that Protected Information. The producing party may correct its failure to designate an item as

Protected Information by taking reasonable steps to notify all receiving persons of its failure, and

by promptly supplying all receiving persons with new copies of any documents bearing corrected

designations. Within five business days of receiving copies of any documents bearing corrected

designations pursuant to this paragraph, the receiving persons shall return or destroy the

improperly designated materials, and certify in writing to the producing party that such materials

have been returned or destroyed.

       16.     This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

any ruling on any potential objection to the discoverability, relevance, or admissibility of any

document or information.

       17.     Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party or the Government, including any objection to the production of

documents and any claim of privilege or other protection from disclosure.

       18.     Nothing in this Order shall affect the right of any party or the Government to seek

additional protection against the disclosure of any documents or materials, or of the parties to

seek additional disclosures.

       19.     Nothing in this Order shall prevent the disclosure of Protected Information to

Government authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.




                                                 6
          Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 7 of 9



       20.     Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.



                                        **********




                                                 7
           Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 8 of 9



         21.    The terms of this Order shall survive the termination of this action for purposes of

enforcing this Order.

SO STIPULATED AND AGREED TO BY:

Dated: New York, New York                            Dated: New York, New York
       May 6, 2020                                          May 6, 2020

     COVINGTON & BURLING LLP                                GEOFFREY S. BERMAN
                                                            United States Attorney for the
                                                            Southern District of New York

By: __/s/ Alan Vinegrad       ___________            By: __/s/ Jessica Jean Hu      ___________
    Attorneys for Petitioners                              JEAN-DAVID BARNEA
    ARLO DEVLIN-BROWN                                      JESSICA JEAN HU
    ALAN VINEGRAD                                          ALLISON ROVNER
    The New York Times Building                            Assistant U.S. Attorneys
    620 Eighth Avenue                                      86 Chambers Street, Third Floor
    New York, New York 10018                               New York, New York 10007
    Telephone: (212) 841-1000                              Telephone: (212) 637-2679/2726/2691
    E-mail: adevlin-brown@cov.com                          E-mail: jean-david.barnea@usdoj.gov
            avinegrad@cov.com                                       jessica.hu@usdoj.gov
                                                                    allison.rovner@usdoj.gov



                                                            Attorneys for Respondent




SO ORDERED.



HON. EDGARDO RAMOS
           May. 06, 2020




Dated:    New York, New York
          __________________, 2020



                                                 8
              Case 1:20-cv-03315-ER Document 29 Filed 05/06/20 Page 9 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CESAR FERNANDEZ-RODRIGUEZ,
 ROBER GALVEZ-CHIMBO, SHARON
 HATCHER, JONATHAN MEDINA, and
 JAMES WOODSON, individually and on
 behalf of all others similarly situated,

                      Petitioners,                         No. 20 Civ. 3315 (ER)

         v.

 MARTI LICON-VITALE, in her official
 capacity as Warden of the Metropolitan
 Correctional Center,

                       Respondent.


                                     ACKNOWLEDGEMENT

         I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the case Fernandez-Rodriguez, et al. v. Licon-Vitale, 20 Civ. 3315 (ER), and I agree to

be bound by its terms.


Date:                    ___________________________


Name (printed):          ___________________________


Signature:               ___________________________




NY: 1240433-1
